DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2016/0359012).
Regarding claim 1, Yu et al. teaches a semiconductor device structure (Figs. 1-2D), comprising: a first fin structure (Figs. 1, 2C, and 2D, top/left 110, ¶ [0054]) and a second fin structure (Figs. 1, 2C, and 2D, bottom/right 110, ¶ [0054]) disposed over a semiconductor substrate (Figs. 1, 2C, and 2D, 100, ¶ [0053]); a first word line (Figs. 1, 2A, and 2B, middle left 300, ¶ [0052], noting that “word line” denotes an intended use of the structures) disposed across the first fin structure and the second fin structure (Figs. 1, 2A, and 2B); a first source/drain (S/D) structure (Figs. 1, 2A, 2C, and 2D, top/left 400, ¶ [0071]) disposed over the first fin structure and adjacent to the first word line (Figs. 1-2D); a bit line contact (Fig. 2C, left 900, ¶ [0052]) disposed over the first S/D structure; and a second S/D structure (Figs. 1, 2A, 2C, and 2D, bottom/right 400, ¶ [0071]) disposed over the second fin structure and adjacent to the first word line (Figs. 1-2D), wherein the second S/D structure is not electrically connected to the bit line contact (e.g., Fig. 2C, the first and second S/D structures are connected to separate bit line contacts 900), wherein the first S/D structure and the second S/D structure have an air gap therebetween (Fig. 2C, AG, ¶ [0070]).
Yu et al. fails to teach explicitly wherein the first S/D structure is electrically connected to a bit line through the bit line contact. However, one having ordinary skill in the art before the effectively filing date of the invention would have understood that the entire reason of adding a bit line contact to an S/D structure is to make electrical contact with an overlying electrical line. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to electrically connect the first S/D structure to a bit line through the bit line contact, since this is the entire reason behind having a bit line contact in the first place.
Regarding claim 3, Yu et al. teaches a semiconductor device structure further comprising: a second word line (Figs. 1, 2A, and 2B, middle right 300, ¶ [0052], noting that “word line” denotes an intended use of the structures) disposed across the first fin structure (Figs. 1, 2C, and 2D, top/left 110, ¶ [0054]) and the second fin structure (Figs. 1, 2C, and 2D, bottom/right 110, ¶ [0054]), wherein the first S/D structure (Figs. 1, 2A, 2C, and 2D, top/left 400, ¶ [0071]), the second S/D structure (Figs. 1, 2A, 2C, and 2D, bottom/right 400, ¶ [0071]) and the air gap (Fig. 2C, AG, ¶ [0070]) are between the first word line and the second word line (Figs. 1-2D).
Regarding claim 5, Yu et al. teaches a semiconductor device structure wherein the air gap (Fig. 2C, AG, ¶ [0070]) extends toward adjacent recessed portions of (Figs. 1-2D) the first fin structure (Figs. 1, 2C, and 2D, top/left 110, ¶ [0054]) and the second fin structure (Figs. 1, 2C, and 2D, bottom/right 110, ¶ [0054]).
Regarding claim 6, Yu et al. teaches a semiconductor device structure further comprising: a contact etch stop layer (CESL) (Figs. 2B-2D, 612, ¶ [0080]) disposed over a sidewall of the first S/D structure (Figs. 1, 2A, 2C, and 2D, top/left 400, ¶ [0071]) and a sidewall of the second S/D structure (Figs. 1, 2A, 2C, and 2D, bottom/right 400, ¶ [0071]), wherein the air gap is surrounded by the CESL and sealed by the CESL (Figs. 2B-2D).
Regarding claim 7, Yu et al. teaches a semiconductor device structure wherein a portion of the first S/D structure (Figs. 1, 2A, 2C, and 2D, top/left 400, ¶ [0071]) having a maximum width (Figs. 2C and 2D) is located higher than a topmost point of the air gap (Fig. 2C, AG, ¶ [0070]) in a cross-sectional view.
Regarding claim 8, Yu et al. teaches a semiconductor device structure (Figs. 1-2D), comprising: a first fin structure (Figs. 1, 2C, and 2D, top/left 110, ¶ [0054]) and a second fin structure (Figs. 1, 2C, and 2D, bottom/right 110, ¶ [0054]) disposed over a semiconductor substrate (Figs. 1, 2C, and 2D, 100, ¶ [0053]); a first word line (Figs. 1, 2A, and 2B, middle left 300, ¶ [0052], noting that “word line” denotes an intended use of the structures) and a second word line (Figs. 1, 2A, and 2B, middle right 300, ¶ [0052], noting that “word line” denotes an intended use of the structures) disposed across the first fin structure and the second fin structure (Figs. 1, 2A, and 2B); a first source/drain (S/D) structure (Figs. 1, 2A, 2C, and 2D, top/left 400, ¶ [0071]) disposed over a recessed portion (see ¶ [0071]) of the first fin structure and between the first word line and the second word line (Figs. 1-2D); a first bit line contact (Fig. 2C, left 900, ¶ [0052] disposed over the first S/D structure; and a second S/D structure (Figs. 1, 2A, 2C, and 2D, bottom/right 400, ¶ [0071]) disposed over a recessed portion (see ¶ [0071]) of the second fin structure and between the first word line and the second word line (Figs. 1-2D), wherein the second S/D structure is not electrically connected to the bit line contact (e.g., Fig. 2C, the first and second S/D structures are connected to separate bit line contacts 900), wherein the recessed portion of the first fin structure and the recessed portion of the second fin structure have a first air gap (Fig. 2C, AG, ¶ [0070]) therebetween.
Yu et al. fails to teach explicitly wherein the first S/D structure is electrically connected to a bit line through the bit line contact. However, one having ordinary skill in the art before the effectively filing date of the invention would have understood that the entire reason of adding a bit line contact to an S/D structure is to make electrical contact with an overlying electrical line. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to electrically connect the first S/D structure to a bit line through the bit line contact, since this is the entire reason behind having a bit line contact in the first place.
Regarding claim 9, Yu et al. teaches a semiconductor device structure wherein the first air gap (Fig. 2C, AG, ¶ [0070]) extends between the first S/D structure (Figs. 1, 2A, 2C, and 2D, top/left 400, ¶ [0071]) and the second S/D structure (Figs. 1, 2A, 2C, and 2D, bottom/right 400, ¶ [0071]), and the first air gap is partially covered by the first S/D structure (Figs. 2C and 2D).
Regarding claim 10, Yu et al. teaches a semiconductor device structure wherein a portion of the first air gap (Fig. 2C, AG, ¶ [0070]) having a maximum width (Figs. 2C and 2D) is located lower than a top surface (Figs. 2C and 2D, a small portion of the top surface fits this limitation) of the recessed portion (see ¶ [0071]) of the first fin structure (Figs. 1, 2C, and 2D, top/left 110, ¶ [0054]) in a cross-sectional view.
Regarding claim 11, Yu et al. teaches a semiconductor device structure further comprising: an isolation structure (Figs. 2C and 2D, 200, ¶ [0052]) formed between the first fin structure (Figs. 1, 2C, and 2D, top/left 110, ¶ [0054]) and the second fin structure (Figs. 1, 2C, and 2D, bottom/right 110, ¶ [0054]), wherein the portion of the first air gap (Fig. 2C, AG, ¶ [0070]) having the maximum width (Figs. 2C and 2D) is located lower than an interface (e.g., Fig. 2D, a small sliver of 200 fits this limitation) between the isolation structure and the first S/D structure (Figs. 1, 2A, 2C, and 2D, top/left 400, ¶ [0071]).
Regarding claim 12, Yu et al. teaches a semiconductor device structure further comprising: a third fin structure (Figs. 1, 2C, and 2D, middle 110 of another Fig. 2C, ¶ [0054]. Though not discussed explicitly, Yu et al. teaches a repetitive array of the structures illustrated in Figs. 1-2D. For example, the word lines of Fig. 1 each have a squiggly line on their tops and bottoms, indicating that they continue further up and down along the direction of Fig. 1. Further, Fig. 30, ¶¶ [0192] – [0193], shows that the structures illustrated in Figs. 1-2D can be utilized in memory modules, which would necessarily result in a large, repetitive array of the structures illustrated in Figs. 1-2D. Accordingly, there is duplicate version of the structures of Figs. 1-2D on the bottom of Fig. 1, and to the right of Fig. 2C. For clarity, Examiner has provided duplicate Fig. 2C’s below, to help Applicant understand which of the fins in the array Examiner is designating as the third fin structure.) disposed over the semiconductor substrate (Figs. 1, 2C, and 2D, 100, ¶ [0053]), wherein the second fin structure (Figs. 1, 2C, and 2D, middle 110 of left Fig. 2C, ¶ [0054]) is between the first fin structure (Figs. 1, 2C, and 2D, top/left 110 of left Fig. 2C, ¶ [0054]) and the third fin structure, and the first word line (Figs. 1, 2A, and 2B, middle left 300, ¶ [0052], noting that “word line” denotes an intended use of the structures) and the second word line (Figs. 1, 2A, and 2B, middle right 300, ¶ [0052], noting that “word line” denotes an intended use of the structures) extend across the third fin structure (e.g., Fig. 1); and a third S/D structure (Figs. 1, 2A, 2C, and 2D, middle 400, ¶ [0071]) disposed over a recessed portion (see ¶ [0071]) of the third fin structure between the first word line (Figs. 1, 2A, and 2B, middle left 300, ¶ [0052], noting that “word line” denotes an intended use of the structures) and the second word line (Figs. 1, 2A, and 2B, middle right 300, ¶ [0052], noting that “word line” denotes an intended use of the structures), wherein the recessed portion (see ¶ [0071]) of the second fin structure (Figs. 1, 2C, and 2D, middle 110, ¶ [0054]) and the recessed portion of the third fin structure have a second air gap (right Fig. 2C, AG, ¶ [0070]) therebetween.

    PNG
    media_image1.png
    390
    282
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    390
    282
    media_image2.png
    Greyscale

Regarding claim 13, Yu et al. teaches a semiconductor device structure further comprising: a second bit line contact (right Figs. 2C and 2D, 900, ¶ [0052]) disposed over the third S/D structure (Figs. 1, 2A, right 2C, and 2D, middle 400, ¶ [0071]).
Yu et al. fails to teach explicitly wherein the third S/D structure is electrically connected to a second bit line through the second bit line contact. However, one having ordinary skill in the art before the effectively filing date of the invention would have understood that the entire reason of adding bit line contacts to an S/D structure is to make electrical contact with an overlying electrical line. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to electrically connect the third S/D structure to a second bit line through the second bit line contact, since this is the entire reason behind having a bit line contact in the first place.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2016/0359012), as applied to claims 1 and 3, above, further in view of Chan et al. (U.S. Pub. No. 2014/0264522).
Regarding claim 4, Yu et al. fails to teach a semiconductor device structure further comprising: a first deep trench capacitor covered by the first word line (Figs. 1, 2A, and 2B, middle left 300, ¶ [0052], noting that “word line” denotes an intended use of the structures); and a second deep trench capacitor covered by the second word line (Figs. 1, 2A, and 2B, middle right 300, ¶ [0052], noting that “word line” denotes an intended use of the structures), wherein the second S/D structure (Figs. 1, 2A, 2C, and 2D, bottom/right 400, ¶ [0071]) is between the first deep trench capacitor and the second deep trench capacitor.
Yu et al. specifically fails to teach the first and second deep trench capacitors, and their claimed locations relative to the first and second word lines, and the second S/D structure. However, Yu et al. acknowledges that their disclosed device can be utilized in a memory structure (see ¶¶ [0193]-[0194]). Chan et al. teaches an example semiconductor device structure (e.g., Fig. 10) similar to that of Yu et al., in which a structure such as that of Yu et al. is deployed in a memory structure. Specifically, Chan et al. teaches a semiconductor device structure comprising a first deep trench capacitor (e.g., Fig. 9, first deep trench capacitor 10 indicated as illustrated below, ¶ [0014]) covered by a first word line (e.g., Fig. 10, 75 middle left, ¶ [0024]) and a second deep trench capacitor (e.g., Fig. 9, second deep trench capacitor 10 indicated as illustrated below, ¶ [0014]) covered by a second word line (e.g., Fig. 10, 75 middle right, ¶ [0024]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to deploy the structure of Yu et al. into a memory device, and to do so in the manner illustrated by Chan et al., as nothing more than a design choice of application for the structure of Yu et al. Once Yu et al. is modified in this fashion, the modified structure of Yu et al. teaches further comprising: a first deep trench capacitor covered by the first word line; and a second deep trench capacitor covered by the second word line, wherein the second S/D structure is between the first deep trench capacitor and the second deep trench capacitor.

    PNG
    media_image3.png
    415
    343
    media_image3.png
    Greyscale

Response to Remarks
Applicant’s amendments to claim 5, filed April 15, 2021, have been fully considered, and they are sufficient to overcome the objections to the Drawings. Accordingly, these objections are withdrawn.
Applicant’s amendments to claim 5, filed April 15, 2021, have been fully considered, and they are sufficient to overcome the objections to the claims. Accordingly, these objections are withdrawn.
Applicant’s amendments to claim 5, filed April 15, 2021, have been fully considered, and they are sufficient to overcome the rejections to the claims under 35 USC 102. Accordingly, these objections are withdrawn.
Applicant’s remarks, filed April 15, 2021, have been fully considered, and they are unpersuasive to overcome the rejections to the claims under 35 USC 103, as detailed above. Accordingly, these rejections are maintained. A response to each individual argument follows:
Applicant first asserts that they disagree with Examiner’s argument that one having ordinary skill in the art before the effective filing date of the invention would have known how to electrically connect the claimed bit line contacts to bit lines. Examiner is unpersuaded by this assertion, because Applicant has not explained why they disagree with Examiner’s argument.
Applicant next argues that Yu et al. does not teach S/D structures that are adjacent to the word lines, because the S/D structures of Yu et al. are “in” the word lines, not adjacent to them. Examiner respectfully disagrees, and points Applicant to, e.g., Fig. 2A, which shows that the S/D structures 400 are adjacent to the word lines 300.
Finally, Applicant argues that Yu et al. fails to teach “that a first source/drain (S/D) structure disposed adjacent to the first word line and a second S/D structure disposed adjacent to the first word line, and the first S/D structure is electrically connected to a bit line through the bit line contact, while the second SID structure is not electrically connected to the bit line contact.” Examiner is unpersuaded by this argument, because it is moot in light of Examiner’s updated mapping of the instant claims to the teachings of Yu et al., as detailed above.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893